Citation Nr: 9924009	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-29 504	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to 16 April 1992 for 
the grant of a 40% rating for residuals of a laminectomy for 
a herniated intervertebral disc.

(The issue of whether the August 1974 decision of the Board 
of Veterans Appeals (Board) denying a rating in excess of 20% 
for residuals of a laminectomy for a herniated intervertebral 
disc should be revised or reversed on the grounds of clear 
and unmistakable error (CUE) is the subject of a separate 
Board decision under Docket No. 97-33 005A.)


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1968 to July 
1971.  This appeal originally arose from an August 1994 
rating action which implemented a Board decision earlier that 
month granting an increased rating from 20% to 40% for 
residuals of a laminectomy for a herniated intervertebral 
disc, and which assigned 16 April 1992 as the effective date 
of the increased rating to 40%.  The veteran appealed the 
effective date of the 40% rating, claiming an earlier 
effective date.

In August 1995, the veteran made allegations of CUE in an 
August 1974 Board decision which denied a rating in excess of 
20% for his back disability.  By decision of December 1996, 
the Board denied an effective date prior to 16 April 1992 for 
the grant of a 40% rating, to include the issue of CUE in the 
August 1974 Board decision as the basis for failure to assign 
an earlier effective date, on the grounds that the veteran's 
CUE claim was without legal merit, inasmuch as that Board 
decision was not, as a matter of law, subject to a claim of 
CUE under 38 C.F.R. § 3.105(a).  Smith v. Brown, 35 F. 3d 
1516 (Fed. Cir. 1994); Duran v. Brown, 7 Vet. App. 216 
(1994).

The veteran appealed the December 1996 Board decision to the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1999) (hereinafter, 
the "Court").  On 21 November 1997, during the pendency of 
this appeal, the U.S. Congress enacted Public Law No. 105-
111,      111 Stat. 2271, with amendments codified at 
38 U.S.C.A. § 7111 that permit challenges to Board decisions 
on the grounds of CUE and apply to claims pending on that 
date.  VAOPGCPREC 1-98.

This case is currently before the Board pursuant to a 
February 1998 Order of the Court wherein the December 1996 
Board decision which denied an earlier effective date for the 
grant of a 40% rating was vacated, and that issue was 
remanded to the Board for further development and 
readjudication in accordance with instructions contained in a 
January 1998 Motion for Remand of the VA General Counsel.  
Citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), those 
instructions were that readjudication of the veteran's claim 
regarding CUE in the August 1974 Board decision should be 
effected under the new law codified at 38 U.S.C.A. § 7111.  
The veteran appealed the Court's Order to the U.S. Court of 
Appeals for the Federal Circuit, which dismissed the appeal.

The allegations of CUE in the August 1974 Board decision are 
addressed in a separate Board decision under Docket No. 97-33 
005A pursuant to Chairman's Memorandum No. 01-99-12 (26 March 
1999), which provides in paragraph 3(d) that the issue of 
whether a prior Board decision involves CUE will be addressed 
in a decision separate from decisions on other issues, and 
paragraph 4(d) that cases before the Board for review of a 
prior Board decision for CUE under 38 U.S.C.A. § 7111 must 
always be assigned a separate docket number.  See 64 Fed. 
Reg. 7090 (1999) (to be codified at 38 C.F.R. 
§ 20.1405(a)(1)).

In statements dated in August 1997, January and December 
1998, and February, March, and April 1999, the veteran 
appears to be variously claiming (1) service connection for a 
psychiatric disorder, an eating disorder, sleep apnea, a 
sexual dysfunction, a gastrointestinal disorder, a peptic 
ulcer, rectal bleeding, a thyroid disorder, and 
cardiovascular disease, to include hypertension, as secondary 
to his service-connected residuals of a laminectomy; (2) a 
rating in excess of 40% for his residuals of a laminectomy; 
and (3) a total disability rating based on individual 
unemployability due to service-connected disabilities.  
However, these issues have not been adjudicated by the RO and 
are not properly before the Board for appellate consideration 
at this time, and are thus referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. By decision of August 1974, the Board denied a rating in 
excess of 20% for residuals of a laminectomy for a 
herniated intervertebral disc.

2. The record contains no statement or communication from the 
veteran prior to April 1992 which constitutes a claim for 
or indicates an intent to apply for an increased schedular 
rating for residuals of a laminectomy.

3. From August 1974 to April 1992, no VA clinical records 
were created nor were any private medical records received 
by the VA indicating treatment of the veteran for 
residuals of a laminectomy.

4. Following the August 1974 Board decision, the VA received 
the veteran's initial claim for an increased schedular 
rating for residuals of a laminectomy on         16 April 
1992.


CONCLUSION OF LAW

Under governing law, the effective date for a 40% rating for 
residuals of a laminectomy for a herniated intervertebral 
disc is no earlier than 16 April 1992.  38 U.S.C.A. 
§§ 5107(a), 5110, 7104 (West 1991); 38 C.F.R. §§ 3.155(a), 
3.157(a), 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in effect, that an effective date prior 
to 16 April 1992 is warranted for a 40% rating for his 
residuals of a laminectomy.  He asserts that his back 
disability was more than 20% disabling prior to April 1992, 
and that these benefits should have been payable from the 
earliest possible date.  

By rating action of January 1973, the RO granted service 
connection for residuals of a laminectomy for a herniated 
intervertebral disc, and a 20% rating was assigned from 
December 1972 under Diagnostic Code 5293 of the VA's Schedule 
for Rating Disabilities (38 C.F.R. Part 4).  That 20% rating 
was confirmed by rating action of December 1973.  The veteran 
appealed the 20% rating, and by decision of August 1974, the 
Board denied a rating in excess of 20%.  That Board decision 
on the merits subsumed both the January and December 1973 
rating actions.  Donovan v. Gober, 10 Vet. App. 404 (1997), 
aff'd sub. nom. Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 
1998).

The record contains no statement or communication from the 
veteran prior to April 1992 which constitutes a claim for or 
indicates an intent to apply for an increased schedular 
rating for his service-connected residuals of a laminectomy.  

By letter of July 1988, the veteran claimed additional VA 
compensation benefits for his 3 dependent children, stating 
that he was unemployed due to a bad back, a flying phobia, 
pain, and a nerve network imbalance, and that he had lost his 
job in December 1984.  By letter of August 1988, the RO 
denied such additional benefits on the grounds that the 
veteran, rated only 20% disabled due to his service-connected 
back disability, was ineligible to receive them, and informed 
him that such additional benefits for dependents were payable 
only to recipients of VA compensation benefits who had a 
disability rating of 30% or more.

By letter of March 1989, the veteran queried the RO as to 
whether his VA service-connected disability compensation 
benefits had been properly increased pursuant to a notice he 
had received in December 1988 regarding the Congress' passage 
and the President's signing into law of an act increasing 
such benefits from 1 December 1988.  By letter of April 1989, 
the RO notified the veteran that his monthly disability 
compensation had been increased by $ 5 per month pursuant to 
the legislative rate increase which occurred on 1 December 
1988. 

From August 1974 to April 1992, no VA clinical records were 
created, nor were any private medical records received by the 
VA indicating treatment of the veteran for residuals of a 
laminectomy.

On 16 April 1992, the VA received the veteran's initial claim 
for an increased rating for residuals of a laminectomy. 

In June 1992, the veteran was afforded a VA orthopedic 
examination of the lumbosacral spine, at which time a 
recurrent herniated disc was diagnosed.  July 1992 X-rays 
revealed degenerative changes with disc space narrowing at 
L5-S1 suggesting discogenic disease.

By decision of August 1994, the Board granted an increased 
rating for the veteran's back disability from 20% to 40%.  
The RO implemented that decision by rating action 
subsequently in August 1994 and assigned 16 April 1992 as the 
effective date of the 40% rating.  

In June, July, and August 1999, subsequent to the issuance of 
the Statement of the Case (SOC) in this appeal in August 
1995, the Board received additional documentary evidence and 
written argument from the veteran regarding alleged 
disparities between military basic pay scale increases and 
Cost of Living Adjustments (COLAs) paid by the U.S. 
Department of Defense (DoD) to active duty and retired 
military personnel, and COLAs paid by the VA to veterans 
receiving disability compensation.

Under the applicable criteria, when a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104.  

The effective date of compensation benefits will be the date 
of receipt of a claim or the date entitlement arose, 
whichever is the later.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits under an existing law, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  38 U.S.C.A. § 5110(a) provides that, unless 
specifically provided otherwise, the effective date of a 
claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(b)(2) provides otherwise by stating that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within 1 year from such date.  38 C.F.R. 
§ 3.400(o)(1) and (2) implement 38 U.S.C.A. § 5110(a) and 
(b)(2).  38 C.F.R. § 3.400(o)(1) provides that the effective 
date of a claim for an increased rating shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, except as provided in 38 C.F.R. § 3.400(o)(2).  
38 C.F.R. § 3.400(o)(2) provides that the effective date of a 
claim for an increased rating shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within 1 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.

Any communication or action, indicating an intent to apply 
for 1 or more benefits under the laws administered by the VA, 
from a claimant, his duly-authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a). 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted 
that, prior to April 1992, his residuals of a laminectomy 
were more than 20% disabling, and the Board finds that he has 
thus stated a well-grounded claim.

In this case, the facts show that the Board subsumed the 
January and December 1973 rating actions by decision of 
August 1974 and denied a rating in excess of 20% for 
residuals of a laminectomy.  That Board appellate decision as 
to the 20% rating was final and no claim based upon the same 
factual basis shall be considered, and the Board, for the 
reasons and bases explained by separate decision under Docket 
No. 97-33 005A, has denied the veteran's motion to revise or 
reverse that Board decision on the grounds of CUE.

The record is devoid of any communication or action on the 
part of the veteran which constitutes a claim for or 
indicates an intent to apply for an increased schedular 
rating for residuals of a laminectomy subsequent to the final 
August 1974 Board appellate decision and prior to 16 April 
1992, when the RO received the veteran's initial claim for an 
increased schedular rating.  Although the veteran referred to 
his back disability in his July 1988 letter to the RO, that 
reference was in the context of a specific claim for 
additional compensation benefits for his dependents, and 
nothing in that letter may in any way be reasonably construed 
as a claim for an increased schedular rating for the 
underlying service-connected back disability itself.  
Similarly, nothing in the veteran's March 1989 letter to the 
RO may be reasonably construed as a claim for an increased 
schedular rating for the underlying service-connected back 
disability, inasmuch as the veteran therein had merely 
queried the RO as to whether his monthly disability 
compensation payments had been properly increased pursuant to 
a legislative rate increase which occurred in December 1988.    

Neither were any medical records, VA or private, pertaining 
to residuals of a laminectomy introduced into the record 
subsequent to the final August 1974 Board appellate decision 
and prior to the veteran's 16 April 1992 claim for an 
increased schedular rating, which records might have served 
as an informal claim for increase.  

As the filing of the claim for increase (in April 1992) in 
this case preceded any ascertainable increase in disability 
(shown on VA examination of June 1992), the Board finds that 
the general rule of 38 U.S.C.A. § 5110(a) applies, and thus 
the effective date of the claim for a rating in excess of 20% 
may properly be no earlier than the date the claim was 
received, that is, 16 April 1992.  Under the circumstances, 
the Board finds that the preponderance of the evidence is 
against the claim for an effective date prior to 16 April 
1992 for the grant of a 40% rating for residuals of a 
laminectomy, and the appeal is denied.

In reaching this decision, the Board has considered the 
additional documentary evidence and written argument received 
from the veteran in June, July, and August 1999, subsequent 
to the issuance of the SOC in this appeal in August 1995.  
Inasmuch as that evidence and argument only pertains to 
alleged disparities between military basic pay scale 
increases and COLAs paid by the DoD to active duty and 
retired military personnel, and COLAs paid by the VA to 
veterans receiving disability compensation, the Board finds 
that it is not relevant to the issue on appeal, that is, an 
effective date prior to 16 April 1992 for the grant of a 40% 
rating for residuals of a laminectomy for a herniated 
intervertebral disc, and thus does not require referral to 
the RO for review and preparation of a Supplemental SOC under 
the provisions of 38 C.F.R. § 20.1304(c) (1998).


ORDER

An effective date prior to 16 April 1992 for the grant of a 
40% rating for residuals of a laminectomy for a herniated 
intervertebral disc is denied.

(The issue of whether the August 1974 Board decision denying 
a rating in excess of 20% for residuals of a laminectomy for 
a herniated intervertebral disc should be 
revised or reversed on the grounds of CUE is the subject of a 
separate Board decision under Docket No. 97-33 005A.)


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

